Citation Nr: 1025922	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-39 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a back disorder, 
to include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the from September 1962 to 
September 1965, and from January 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge 
in March 2008.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In October 1995, the RO denied entitlement to service 
connection for a back disorder, claimed as secondary to the 
Veteran's service-connected left knee disorder.  The Veteran did 
not perfect a timely appeal of that decision.

2.  Evidence received since the October 1995 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a back disorder and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision which denied the Veteran's 
claim of entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a); 20.1103 (2009).

2.  Subsequent to the October 1995 rating decision that denied 
the Veteran's claim of entitlement to service connection for a 
back disorder, new and material evidence sufficient to reopen the 
claim was not received; therefore, the claim remains denied.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in April 
2007 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  Further, he was 
provided an opportunity to set forth his contentions during the 
March 2008 Travel Board hearing before the undersigned Veterans 
Law Judge.

Even though a specific VA medical opinion is not needed when 
considering whether the Veteran has submitted new and material 
evidence, an opinion opining as to the etiology of his back 
disorder was nonetheless obtained in October 2007.  Therefore, a 
remand for a VA opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  To the 
contrary, the Veteran submitted correspondence in April 2007 
indicating that he had no other information or evidence to submit 
to VA to substantiate his claim.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

In an October 1995 rating decision, the RO denied the Veteran's 
claim for service connection for a back disorder, claimed as 
secondary to his service-connected left knee disorder, on the 
basis that the evidence did not show that his back disorder was 
directly related to his service-connected left knee instability.  
In reaching this conclusion, the RO indicated that the Veteran 
fell off a building in 1991and fell off a frosty porch in 1993, 
injuring his back on both occasions.  At the time of the October 
1995 rating decision, the pertinent evidence of record included 
records of VA treatment dated from February 1972 to June 1995; 
the report of a May 1973 VA examination; the report of a May 1976 
VA orthopedic examination; the report of a September 1993 VA 
joints examination; and the Veteran's written statements that he 
developed a back disorder as a direct result of his service-
connected left knee disorder.

The Veteran did not perfect a timely appeal, and the October 1995 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where the petition to reopen is filed on or after August 29, 
2001, under 38 C.F.R. § 3.156(a), as is the case here, evidence 
is considered "new" if it was not previously submitted to agency 
decision makers.  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a back disorder secondary 
to his left knee disorder in March 2007.  The pertinent evidence 
received subsequent to the October 1995 rating decision includes 
VA treatment records dated from June 1995 to December 2007;  
private treatment records from Active Care Therapy dated from 
June 1994 to July 1994; the report of a January 1997 VA joints 
examination; the report of a July 1999 VA joints examination; the 
report of a October 2007 VA spine examination; VA spine radiology 
dated in November 2007; and the transcript of the Veteran's March 
2008 Travel Board hearing.  

The Veteran's VA treatment records from 1995 and 1996 reveal that 
he began suffering from chronic low back pain with radiation of 
pain into his left leg after falling down five steps in 
approximately 1993.  The fall was not specifically attributed to 
the service-connected instability of his left knee.  The Veteran 
was diagnosed with mild degenerative disc disease of the lumbar 
spine.  

In a December 2006 VA treatment note, the Veteran described 
falling off his 3-foot-high porch after his left leg brace became 
unlocked, resulting in an exacerbation of his back pain.  
However, the treating VA physicians did not opine that his 
current back disability was due to fall caused by the service-
connected left knee.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence).  

In an April 2007 VA treatment note, the Veteran reported 
undergoing lumbar surgery in the 1960s and suffering from 
intermittent back pain ever since.  However, there is no evidence 
of treatment for or complaints of back pain in his service 
treatment records during this period.  To the contrary, in 
Reports of Medical History dated in September 1962, July 1965, 
and December 1968, the Veteran reported that he never suffered 
from arthritis, rheumatism, or back trouble of any kind, and his 
January 1972 Report of Medical Examination upon separation 
indicated that his spine was within normal limits.  

A VA treatment note dated in November 2007 revealed that the 
Veteran suffered from an exacerbation of chronic low back pain 
after falling on a wheelchair ramp in October 2007.  Again, the 
fall was not specifically attributed to the service-connected 
instability of his left knee.  VA radiology conducted at that 
time revealed indeterminate changes at the L4-L5 level, with no 
evidence of acute fracture.  The treatment records also make 
reference to multiple motor vehicle accidents since the 1960s 
which have resulted in numerous reconstructive and orthopedic 
surgeries to the Veteran's cervical spine, lumbar spine, pelvis, 
forearms, and knees.  Significantly, the VA treatment records 
associated with the claims folder since the October 1995 rating 
decision do not attribute the Veteran's low back disorder to 
service or to his service-connected left knee disorder.  

Private treatment records from ActiveCare Therapy document 
treatment for an injury to the left periscapula region sustained 
while pulling a pipe at work in approximately 1993. 

Although the reports of the VA joints examinations conducted in 
January 1997 and July 1999 documented subjective complaints of 
chronic pain, weakness, and instability in the left knee and 
diagnosed the disorder as severe internal derangement, there is 
no mention of lumbar symptomatology secondary to the left knee 
disorder.  To the contrary, the Veteran was afforded a VA spine 
examination in October 2007, at which time the examiner diagnosed 
him with degenerative disc disease of the lumbar spine.  
Significantly, however, the examiner opined that it was not 
likely that the Veteran's low back disorder was caused by or a 
result of his service-connected left knee disorder.  Although the 
examiner acknowledged that the Veteran suffers from a severe, 
service-connected left knee disorder which requires the constant 
used of a brace and cane, the medical treatment records indicated 
that the Veteran sustained multiple injuries to the low back 
(such as a fall in 1991 and a motorcycle accident in 2003 or 
2004) which were the major causes of his lumbar spine disorder 
rather than the unsteady gait caused by his left knee condition.  
As such, the only medical nexus opinion evidence on file 
militates against the Veteran's claim.

Finally, the Veteran testified at his March 2008 Travel Board 
hearing that he falls due to the instability in his left knee and 
also walks "pigeon toed" to compensate for his left knee 
instability.  He believes that these factors have caused his 
current low back disorder.  He further testified that several VA 
physicians have informed him that his back disorder is "directly 
connected" to his service-connected left knee disorder, and that 
such opinions have been documented in his treatment records.  
However, as discussed above, the Veteran's VA treatment records 
do not contain a medical nexus opinion linking his current low 
back disorder to his service-connected left knee disorder.  In 
addition, the record was held open for 30 days following his 
hearing so that the Veteran could provide evidence from his 
physician to support his claim.  However, no additional evidence 
was ever received.  The Board reiterates that, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Here, 
the only evidence in support of the Veteran's claim for service 
connection are his own lay statements.  

The Board finds that some of the evidence submitted since the 
October 1995 rating decision is new in that it was not associated 
with the claims folder prior to the October 1995 decision.  
However, the Board finds that none of the evidence is material 
because it does not, at any point, provide a medical nexus 
opinion linking his current low back disorder to service or to 
his service-connected left knee disorder, including any falls.  
The Veteran's report that he injured his back as a result of his 
service-connected left knee causing him to fall was of record at 
the time of the final October 1995 rating decision and such was 
found insufficient, in and of itself to allow the claim of 
service connection.  As such, his continued assertions that he 
has a back disability due to falls caused by the service-
connected left knee cannot be considered new and material 
evidence to reopen the claim of service connection.  The Veteran 
was aware that he needed medical evidence linking his back 
condition to his service-connected left knee disability, 
including any associated falls.  The Veteran was given 30 days 
from the date of his March 2008 Board hearing to submit such 
evidence; however, to date this evidence has not been submitted.

Therefore, for the foregoing reasons, the Board finds that new 
and material evidence to reopen the claim of entitlement to 
service connection for a back disorder has not been received, and 
that the appeal must be denied.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence having not been submitted, the claim of 
entitlement to service connection for a back disorder is not 
reopened and the appeal is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


